     Case 4:21-cv-05059-TOR    ECF No. 65     filed 05/13/21   PageID.988 Page 1 of 2




 1       CANDIE M. DIBBLE, WSBA #42279
         Assistant Attorney General
 2       Office of the Attorney General
 3       Corrections Division
         1116 West Riverside Avenue, Suite 100
 4       Spokane, WA 99201-1106
         (509) 456-3123
 5
 6
 7
 8
                                                                  Honorable Thomas O. Rice
 9
                          UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF WASHINGTON
11      JOHN DOE 1; JOHN DOE 2; JANE                    NO. 4:21-cv-05059-TOR
12      DOE 1; JANE DOE 2; JANE DOE 3;
        and all persons similarly situated,             DEFENDANTS’ RESPONSE TO
13                                                      THE MCCLATCHY COMPANY’S
                                      Plaintiffs,       MOTIONS TO CONTINUE,
14                                                      DISMISS, TRANSFER AND FOR
                 v.                                     COSTS
15
16      WASHINGTON STATE
        DEPARTMENT OF CORRECTIONS;
17      STEPHEN SINCLAIR,

18                                  Defendants,
                 and
19

20      BONNEVILLE INTERNATIONAL,
        THE MCCLATCHY COMPANY, and
21      ANDREA KELLY,
22                            Interested Parties.
       DEFENDANTS’ RESPONSE TO THE                  1            ATTORNEY GENERAL OF WASHINGTON
                                                                          Corrections Division
       MCCLATCHY COMPANY’S MOTIONS TO                              1116 West Riverside Avenue, Suite 100
       CONTINUE, DISMISS, TRANSFER AND                                  Spokane, WA 99201-1106
       FOR COSTS                                                              (509) 456-3123
       NO. 4:21-cv-05059-TOR
     Case 4:21-cv-05059-TOR   ECF No. 65   filed 05/13/21   PageID.989 Page 2 of 2




 1             The Defendants have no objection to McClatchy’s motions to continue the

 2       Plaintiff’s Preliminary Injunction and Class Certification motions, Motion to

 3       Dismiss, or Motion to Transfer.

 4             The Defendants take no position with respect to McClatchy’s Motion for

 5       Fees and Costs.

 6             RESPECTFULLY SUBMITTED this 13th day of May, 2021.

 7                                           ROBERT W. FERGUSON
                                             Attorney General
 8
 9
10                                           s/ Candie M. Dibble
                                             CANDIE M. DIBBLE
11                                           WSBA #42279
                                             Assistant Attorney General
12                                           Corrections Division
13                                           1116 West Riverside Avenue, Suite 100
                                             Spokane, WA 99201-1106
14                                           (509) 456-3123
                                             Candie.Dibble@atg.wa.gov
15
16

17
18
19

20
21
22

       DEFENDANTS’ RESPONSE TO THE              2             ATTORNEY GENERAL OF WASHINGTON
                                                                       Corrections Division
       MCCLATCHY COMPANY’S MOTIONS TO                           1116 West Riverside Avenue, Suite 100
       CONTINUE, DISMISS, TRANSFER AND                               Spokane, WA 99201-1106
       FOR COSTS                                                           (509) 456-3123
       NO. 4:21-cv-05059-TOR
